                      Case 7:20-cv-05601 Document 3 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNIFIED U.S. COMMON LAW GRAND                     Civil Action No. 20-cv-______ (___)
 JURY,

                 Plaintiff,

                 v.                                       NOTICE OF APPEARANCE

 ALPHABET INC., YOUTUBE, GOOGLE,
 FACEBOOK and TWITTER,

                 Defendants.


            PLEASE TAKE NOTICE that Barry Werbin of Herrick, Feinstein LLP, an attorney

admitted to practice in this Court, hereby enters his appearance in the above-captioned action as

counsel for defendants Alphabet Inc., Google LLC, and YouTube LLC.

Dated: New York, New York
       July 20, 2020
                                                    HERRICK, FEINSTEIN LLP


                                                    By:    /s/ Barry Werbin
                                                           Barry Werbin

                                                    Two Park Avenue
                                                    New York, New York 10016
                                                    Tel: (212) 592-1400
                                                    bwerbin@herrick.com
                                                    msekowski@herrick.com
                                                    Attorneys for Defendants Alphabet, Inc.,
                                                    Google LLC, and YouTube LLC




HF 13410789v.1
